Case 1:21-cv-00241-JB-N Document 28 Filed 07/23/21 Page 1 of 3                          PageID #: 178




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION


                                                       *
    MOBILE COUNTY WATER, SEWER                         *
    & FIRE PROTECTION AUTHORITY,                       *
                                                       *
                   Plaintiff,                          *
                                                       *
           vs.                                                            CIVIL ACTION NO.
                                                       *
                                                       *                  1:21-cv-00241-JB
    BOARD of WATER and SEWER                           *
    COMMISSIONERS of the CITY of
    MOBILE, dba MOBILE AREA WATER                      *
    & SEWER SYSTEM; and                                *
                                                       *
    U.S. DEPT. OF AGRICULTURE                          *
    RURAL DEVELOPMENT,                                 *
                                                       *
                   Defendants.                         *



                                      JOINT STATUS REPORT




          Plaintiff Mobile County Water, Sewer & Fire Protection Authority (“MCW”) and

Defendant Board of Water and Sewer Commissioners of the City of Mobile, dba Mobile Area

Water & Sewer System (“MAWSS”),” by and through their undersigned counsel, hereby submit

this Joint Status Report, pursuant to the Court’s July 21, 2021 Order (Doc. 27).1

          The parties have exchanged draft settlement agreements which would resolve the issues

raised in MCW’s pleading regarding MAWSS’ activities within MCW’s designated service area

vis-à-vis the proposed development of the South Alabama Logistics Park. The developer is also

involved in negotiations with MCW, and it is anticipated that a resolution is near. MCW and



1
    Defendant U.S. Dept. of Agriculture Rural Development has not yet appeared in the case.
Case 1:21-cv-00241-JB-N Document 28 Filed 07/23/21 Page 2 of 3                     PageID #: 179




MAWSS are both governmental entities, and as such each must undertake certain procedural steps

to negotiate and ratify any final agreement. The parties both vow to undertake such steps as quickly

as possible in order to move this case off of the Court’s docket. However, no agreement is yet in

place, and the parties beg the Court’s indulgence as they reach finality with their proposals. Any

agreement would be followed by an immediate dismissal of MCW’s Complaint.

                                      Respectfully submitted this 23rd day of July 2021,


                                              /s/ Todd D. Engelhardt ____
                                              Todd D. Engelhardt
                                              Danielle E. Douglas
                                              Adams and Reese LLP
                                              1901 6th Avenue North, Suite 3000
                                              Birmingham, AL 35203-3367
                                              (205) 250-5000
                                              (205) 250-5034 (facsimile)
                                              todd.engelhardt@arlaw.com
                                              danielle.douglas@arlaw.com

                                              A. Patrick Dungan
                                              ADAMS AND REESE LLP
                                              11 North Water Street, Suite 23200
                                              Mobile, AL 36602
                                              (251) 433-3234
                                              patrick.dungan@arlaw.com
                                              Counsel for Plaintiff Mobile County Water


                                              /s/ Lawrence M. Wettermark
                                              LAWRENCE M. WETTERMARK
                                              lwettermark@gallowayllp.com
                                              ANDREW J. RUTENS
                                              arutens@gallowayllp.com
                                              GALLOWAY, WETTERMARK
                                              & RUTENS, LLP
                                              Post Office Box 16629
                                              Mobile, Alabama 36616-0629
                                              PH: (251)476-4493 / FX: (251)479-5566
                                              Counsel for Defendant MAWSS




                                                 2
Case 1:21-cv-00241-JB-N Document 28 Filed 07/23/21 Page 3 of 3                   PageID #: 180




                               CERTIFICATE OF SERVICE

     I certify that on this 23rd day of July 2021, I electronically filed the foregoing using the
CM/ECF system, which will automatically serve all counsel of record.


                                            /s/ Todd D. Engelhardt
                                            OF COUNSEL




                                               3
